Citation Nr: 1502549	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-03 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a disability manifested as vision impairment, including myopia.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), mental stress and depression.

4.  Entitlement to a compensable rating for chalazion of the upper eyelids.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran served on active duty in the U. S. Marine Corps from November 1968 to November 1971.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a December 2009 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO), in part, denied service connection for bilateral vision impairment and PTSD due to personal trauma/sexual assault, denied reopening the claim for service connection for bilateral hearing loss, and confirmed and continued the 0 percent evaluation assigned the chalazion of the upper eyelids.  

Subsequently, the RO notified the Veteran that he had to submit new and material evidence to reopen all of the claims for service connection.  Then, in a statement of the case (SOC) issued in December 2011, the RO denied the reopening of a recharacterized claim for service connection for myopia, reopened a recharacterized claim for service connection for PTSD, to include mental stress and depression, and also reopened the claim for service connection for bilateral hearing loss.  Indeed, the RO previously had denied all three claims for service connection and the Veteran had not appealed the most recent denials.  Generally, to adjudicate a previously-denied, final and binding, claim on the merits, the Board must initially determine whether new and material evidence has been received to reopen the claim.  See 38 C.F.R. § 3.156(a) (2014).  Here, however, at the time of the prior denials, a complete copy of the Veteran's service treatment records (STRs) were not part of the claims file.  Rather, the record included the entrance and separation examination reports only.  Before the December 2009 rating decision, VA associated with the claims file additional relevant service department records.  As such, pursuant to 38 C.F.R. § 3.156(c) (2014), there was no need then or later to consider whether new and material evidence had been received.  For this reason, the Board must consider these service-connection claims just on their merits. 

The Veteran also initiated an appeal of the RO's December 2009 denial of service connection for a metatarsal joint condition of his right foot.  By Decision Review Officer (DRO) decision dated in December 2011, however, the RO granted that claim.  The Veteran did not, in response, separately appeal either the rating or effective date assigned for that disability, so that claim is no longer at issue since it has been resolved.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).

VA processed this appeal partly electronically utilizing Virtual VA and the Veterans Benefits Management System (VBMS), which are paperless claims processing systems.  Accordingly, consideration of this appeal must take into account both the records in the physical claims file and those being maintained, instead, electronically.

During a hearing at the RO in October 2000, the Veteran additionally raised a claim of entitlement to service connection for tinnitus.  The Board therefore is referring this claim to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

Rather than immediately deciding, the Board is remanding the claims of entitlement to service connection for a disability manifested as vision impairment, including myopia, and for a compensable evaluation for the chalazion of the upper eyelids, because these claims require further development.  However, the Board instead is going ahead and adjudicating the claims for service connection for mental illness, including PTSD, and bilateral (left and right ear) hearing loss.


FINDINGS OF FACT

1.  The sensorineural hearing loss in the Veteran's right ear is not shown to be related to or the result of his active military service, but rather, more likely due to a combination of post-service occupational and recreational noise exposure, 
post-service use of ototoxic medication, and familial/genetic factors, and did not manifest to a compensable degree within a year of his discharge from service.  

2.  The sensorineural hearing loss in his left ear preexisted, and did not increase in severity during or on account of, his active military service. 

3.  There is no probative (meaning competent and credible) evidence etiologically linking an acquired psychiatric disorder other than PTSD, including major depression and anxiety, to his service.  

4.  But there is probative evidence etiologically linking his PTSD and associated symptoms to an especially traumatic event ("stressor") during his service, namely, a sexual assault. 


CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss was not incurred in or aggravated by the Veteran's active military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2014). 

2.  A psychiatric disorder, namely PTSD, is the result of injury (sexual assault) during his service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Specifically, VA must notify a claimant and his representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim, also of the portion of the evidence the claimant is to provide versus the portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103.  

As well, VA must assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him a medical examination and/or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).  There is no such obligation if there is no reasonable possibility the assistance would help substantiate the claim.

Here, the Veteran does not assert that VA violated its duty to notify, including during the February 2013 hearing, see Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) (Veterans Law Judge (VLJ) who chairs hearing must fully explain the issue and suggest the submission of evidence that may have been overlooked), or that there are any outstanding records that VA should obtain on his behalf.  The Board held the record open an additional 60 days after the hearing to give him time to obtain and submit supporting evidence that he had referenced during the hearing, especially an opinion or statement concerning his PTSD claim.  In an earlier July 2012 written statement, he had noted that he had been examined by two doctors during the course of this appeal and, on the date of the most recent examination, the doctor had visited with his own children, rather than focusing on the Veteran.  The Board construes this statement as an assertion that the examination was inadequate, but does not find that another examination is needed.  

First of all, the examination reports confirm the claimed disabilities and include nexus opinions based on the Veteran's reported histories and a review of service and post-service treatment records.  Second, following the examinations, the RO reviewed the reports, conceded in-service noise exposure (as relating to the claim for bilateral hearing loss), found that the service personnel records had not been reviewed for the purpose of detecting any behavioral markers of personal assault, and therefore returned the reports to the examiners for addendum nexus opinions considering all necessary information and predicates.  These addendum opinions include all requested information.  An additional examination would be redundant, again resulting in mere confirmation of the claimed disabilities, but not providing any information regarding the nexus element of the service-connection claims that is critically additionally required to show entitlement.

The Veteran certainly has not shown that any error in notice and/or assistance was unduly prejudicial to either of his claims - meaning necessarily outcome determinative of them, i.e., other than harmless.  He has this burden of proof.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  No further notice or assistance therefore is required.

In deciding these claims, the Board has reviewed all of the evidence in the Veteran's claims file, both the physical and electronic portions of it.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that it discuss, certainly not in exhaustive detail, each and every piece of evidence he and his representative have submitted or that VA has obtained on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each and every piece of evidence).  Rather, below, the Board's analysis focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, with respect to each claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to him).


II.  Analysis

The Veteran is alleging entitlement to service connection for bilateral hearing loss and a psychiatric disorder, including depression, anxiety, mental stress and PTSD, on the basis that he developed these conditions during or owing to his military service.  There is no disputing he has these claimed conditions, so that they currently exist or at least have at some point since the filing of his claims for them.  See 38 C.F.R. § 3.385 (2014) (defining what constitutes a ratable hearing loss disability by VA standards), VA treatment records dated since 2009 (which include diagnoses of hearing loss by VA standards and various psychiatric disorders, including PTSD), August 2011 VA examination reports (which also include diagnoses of sensorineural hearing loss and PTSD), and October 2011 addendum opinions (confirming prior diagnoses of hearing loss and PTSD).

It is not enough merely to show he has these claimed conditions, however, as there also has to be attribution of them to his military service to in turn warrant the granting of service connection.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred [or aggravated] in service.").

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service in the line of duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To prevail on the issue of service connection, there must be competent evidence of:  (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a nexus between the in-service injury or disease and the current disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 


To establish entitlement to service connection for PTSD, in particular, there must be medical evidence of record establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (2014), a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor, and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2014). 

In claims for service connection for PTSD predicated on a personal or sexual assault (military sexual trauma (MST)), alternative sources of information may be used to corroborate an in-service stressor because official service records may be devoid of evidence of the incident.  Many victims of personal assault, especially sexual assault and domestic violence, do not file official reports either with military or civilian authorities.  See Patton v. West, 12 Vet. App. at 278, 279-80 (1999); see also VBA Training Letter No. 11-05 (Dec. 2, 2011).  Such evidence may include, but is not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5). 

Service connection may be presumed for certain chronic conditions such as organic diseases of the nervous system, which include sensorineural hearing loss, if a veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, and the condition manifested to a degree of at least 10 percent within one year of the date of discharge from service.  38 U.S.C.A. §§ 1101, 1112(a), 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).


It is also possible to show the required causation between current disability and service by showing a condition was first noted during service and that there has been continuity of symptoms since.  See 38 C.F.R. § 3.303(b).  But this alternative pleading-and-proof exception only applies to the conditions specifically determined by 38 C.F.R. § 3.309(a) to be chronic, per se.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).

A.  Hearing Loss

The Veteran admittedly is uncertain as to what exactly caused his hearing loss, but knows it initially manifested, and he was first informed of it, during active duty.  According to written statements received in April 2009 and February 2012, he had good hearing until he was stationed in an Engineering Company in Okinawa, Japan; while there, testing revealed significant hearing loss.  

He believes that he might have developed this hearing loss secondary to in-service noise exposure.  During an October 2002 VA audiological consultation, he reported a history of such exposure and indicated that he had been experiencing a gradual decrease in hearing for many years.  During an August 2011 VA examination, he reported that for four months during active service, his duties included taking helicopter flights to "do whatever."  During hearings held in October 2000 and February 2013, he indicated that the hearing loss probably had started during boot camp training, when everyone was screaming in his ears, or had developed secondary to the roar of helicopters, the dull roar of ships, and ammunition fire.  Allegedly, the hearing loss had continued after service, had worsened over the years, and now necessitates the use of hearing aids since it has become so bad.  

The Board acknowledges these assertions, but considering them in conjunction with all other pertinent documents in the Veteran's claims file, finds the evidence fails to satisfy all elements of this claim for service connection for bilateral hearing loss, specifically, the nexus element, irrespective of whether the claim is considered on a direct-incurrence, or aggravation, or presumptive basis.  

The RO has conceded the Veteran had noise exposure during his active service when, in 1971, he participated in campaigns off the coast of Vietnam on a ship with weapons.  See 38 U.S.C.A. § 1154(a) (requiring due consideration to the circumstances, conditions and hardships of a Veteran's service).

The Veteran's service treatment records (STRs) note in-service hearing loss, but importantly even during his military enlistment examination, so before any noise exposure during his service occurred.  According to the VA examiner who evaluated the Veteran's hearing in August 2011, reviewed the Veteran's in-service audiological record, converted the enlistment threshholds and provided an addendum opinion in October 2011, on enlistment examination the Veteran's left ear hearing loss met VA standards (60 decibels at 4000Hz) and was moderate or moderately severe, see August 2011 VA examination report and October 2011 addendum opinion, but he had normal hearing in his right ear.  

A veteran who served during wartime is presumed to have been in sound condition when examined, accepted and enrolled in service, except for defects noted at the time of entrance, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); see VAOPGCPREC 3-2003 (July 16, 2003) (holding that, to rebut this presumption of soundness, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service).  

According to 38 C.F.R. § 3.304(b) (2014), the term "noted" denotes only such conditions that are recorded in examination reports.  A history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238 (1994). 


But, here, given that the Veteran's left ear hearing loss was noted at the time of his induction into service (according to the results of the audiogram he had in anticipation of entering service), the question regarding the hearing loss in this ear is whether that pre-existing left ear hearing loss was aggravated during or by his service, including especially on account of the noise exposure he admittedly experienced in service.  If a pre-existing disability is noted upon entry into service, a Veteran may not bring a claim for service connection for that disability on a direct-incurrence basis, only instead a claim on an aggravation basis.  In this circumstance, the provisions of 38 C.F.R. § 1153 apply and he has the burden of establishing such aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

Conversely, as for the hearing loss in his right ear, the determinative issue is whether he developed hearing loss in this ear owing to the noise exposure in service or any other in-service event, disease or injury, or within a year of his discharge from service, to warrant presuming it was incurred during his service, since he has the specific type of hearing loss (sensorineural) allowing this presumption.

Going back to his left ear hearing loss, a preexisting disease will be considered to have been aggravated by military service when there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2014).  Mere temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).


Consider also that independent medical evidence usually is needed to support a finding that the pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  Where the evidence shows that there was an increase in disability during service, there is a presumption that the disability was aggravated by service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996); Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).  To rebut the presumption of aggravation, there must be clear and unmistakable evidence that the increase in severity was due to the natural progression of the disability.  38 U.S.C.A. § 1153 ; 38 C.F.R. § 3.306(a) and (b) .

Aggravation may not be conceded, however, where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  Indeed, in Verdon v. Brown, 8 Vet. App. 529 (1996), the Court held that the presumption of aggravation does not attach even where the pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated disability so that it is no more disabling than it was at entry into service.

Here, the STRs do not show an increase in left ear hearing loss during the Veteran's active military service.  In July 1971, while still in service and for purposes of ear, nose and throat treatment, an audiogram was performed, which confirmed high frequency sensorineural left ear hearing loss (35 decibels at 4000Hz, which the August 2011 examiner indicated did not represent a significant threshold shift from the enlistment examination, whether converted or not, and showed mild hearing loss) and right ear hearing within normal limits.  During a follow-up visit in April 1971, an examiner noted that the Veteran worked in a quiet environment, but recommended hearing precautions due to 25-decibel hearing loss bilaterally in speaking ranges.  There were no testing results accompanying this notation, which substantiated a finding of right ear hearing loss.  In September 1971 the Veteran reported hearing difficulty on the left and an examiner discovered considerable wax buildup and clotted blot.  This finding necessitated irrigation.  For discharge, the Veteran did not undergo a puretone hearing test, but rather, a whispered voice test - albeit that reportedly was normal. 

Following his discharge from service in November 1971, the Veteran had additional exposure to noise as a civilian, including while riding his motorcycle and working.  As a post-service civilian at Fort Chaffee from 1988 to 1991, he underwent audiological evaluations.  The reports of these occupational health evaluations noted that he was working in hazardous noise areas in masonry and as a warehouseman, had been issued ear protection, but had bilateral hearing loss that had worsened since his service (described as moderate, but shown to involve higher decibels in multiple Hz).  

In the 1990s, he took ototoxic medication to treat infections associated with a serious motorcycle accident.  In 1997, based on headache and neck complaints, he underwent an auditory brainstem evoked response test, which revealed no retrocochlear pathology.  Thereafter, he received regular treatment, including hearing aids, for worsening bilateral hearing loss.  By the early 2000s, medical professionals were characterizing his hearing loss as moderately severe.

A VA examiner has addressed whether the left ear hearing loss was aggravated in service and whether any current right ear hearing loss is related to or results from the Veteran's in-service noise exposure.  In a report dated in August 2011 and an October 2011 addendum opinion, this commenting examiner confirmed what the STRs appear to show - that there is no evidence of aggravation of the preexisting left ear hearing loss during service.  He based this finding on the absence of a significant in-service threshold shift from 1969 to 1971.  He also found that the current right ear hearing loss impairment was acquired after discharge from service, more likely than not due to a combination of post-service occupational and recreational noise exposure, post-service use of ototoxic medication, and familial/genetic factors.  In reviewing the STRs, which include the finding of 
25-decibel loss in the right ear on speaking, he saw no evidence of in-service right ear hearing loss.  He explained that any changes in threshold shown during active service (between enlistment and separation) are not within the expected variation for, or indicative of, acoustic trauma.  He found that there is evidence of progression of hearing loss after service, between 1991 and 2002 (corresponds with the years the Veteran was working in a hazardous noise environment, albeit with ear protection).  He explained that the hearing impairment documented in 1988 was consistent with post-service recreational (thousands of hours of motorcycle riding) and occupational noise exposure and that the progression seen from 1988 to 2002 occurred when the Veteran was taking ototoxic medications.   

Unfortunately, then, the Veteran's personal assertions are the only evidence of record positing aggravation of his pre-existing left ear hearing loss owing to his service and the correlation or nexus between his right ear hearing loss and service.  And although he is competent to report when he began experiencing hearing difficulty as this is capable of lay observation and experience, because he has no specialized training or expertise in diagnosis and origin of such loss, so concerning the specific subject matter in question, he is not competent to establish when his hearing difficulties became sufficiently severe as to represent hearing loss by VA standards or to link such loss to the in-service, rather than post-service, noise exposure.  Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without analyzing and weighing it); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); Barr v. Nicholson, 21 Vet. App. 303 (2007) (layperson is competent to report disease with unique and readily identifiable features such as varicose veins); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009). 

There simply is no competent and credible evidence establishing that the Veteran's pre-existing left ear hearing loss was aggravated during or by his service, including secondary to the noise exposure talked about, or that his right ear hearing loss developed secondary to that noise exposure or any other in-service event, disease or injury, or within a year of his discharge from service


As such, the Board concludes that his bilateral hearing loss was not incurred in or aggravated by his service and may not be presumed to have been so incurred.  The evidence in this case is not in relative equipoise.  The benefit-of-the-doubt rule thus is inapplicable.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

B.  Psychiatric Disorder

The Veteran asserts that he initially experienced mental stress during his service.  According to his initial application for compensation received in November 1999, medical professionals issued him medication for this condition in Okinawa and Little Rock between 1968 and 1971.  During a hearing at the RO in October 2000, he testified that the stress had first manifested after boot camp, but had worsened after service, in part, because of the way in which he was treated as a Vietnam veteran.  

During treatment visits beginning in 2002, and in written statements received in April 2009 and January 2012, he reported that he had experienced a sexual assault during his service, in late 1970 or early 1971, while serving in the G-2 Intelligence Section at Camp Smith in Hawaii.  Allegedly, two Corporals befriended him, went with him to the enlisted men's club, slipped a drug ("roofie') into his drink, later woke up in his room unaware of how he had returned, and found one of the men performing oral sex on him, fondling him and massaging his rectum.  He claims that, until recently when he shared this information with his VA psychiatrist and service representative, he did not tell anyone about this incident.  At the time, he felt ashamed and was up for a meritorious promotion so did not want to mention it; instead he told just three fellow soldiers that the Corporals had disrespected him and that he planned to take care of it by beating them up.  He asserts that he eventually fought one of the men, who brought charges against him.  Allegedly, thereafter, his life began to unravel.  He was not promoted and, with only nine months left of his enlistment period, was transferred out of Hawaii, to Okinawa.

In a January 2012 written statement, he describes a second stressor - being attacked by a black man in Okinawa, sustaining an eye injury that necessitated hospitalization.  Allegedly, the prejudice was so bad there that he was instructed to travel in groups of three.

He has submitted written statements from various individuals, including P.T., his former spouse of 17 years (divorced in 1991), C.H., his girlfriend, J.T, his sister-in-law, G.T., his brother, and P.D., his friend.  According to P.T., the Veteran never talked about Vietnam.  However, she knew things there must have been terrible because when they were married, he had serious mental problems, including anger control issues.  According to C.H., the Veteran is haunted by the things he was trained to do for service in Vietnam, Hawaii, the Philippines and Okinawa.  Allegedly, he suffers multiple mental health symptoms as a result, including nightmares, depression and nervousness.  According to his family members and P.D., the Veteran went into service a normal, happy kid and came back from service in a disturbing mental state.  Allegedly, upon return, he bought a motorcycle and rode with outlaws just to scare people.  He became violent, picked fights, carried weapons, and abused alcohol and drugs; now he considers himself a failure, is dangerous, and has nothing to do with his family. 

In October 2012, C.H. submitted another written statement indicating that she had been with the Veteran for three years and learned that, during service, he was drugged, attacked and raped.  She indicated that she was witness to the hidden pain he endured as a result of trauma.  

The service records do not tend to substantiate the Veteran's assertions, particularly, the timeline of events he describes.  According to his STRs, he did not report any mental health complaints or receive treatment, including medication, for a psychiatric disability during his service.  On separation examination, the examiner noted a normal clinical psychiatric evaluation.


The Veteran's service personnel records (SPRs) equally include no specific mention of him serving on the ground in Vietnam or being sexually assaulted.  In 1969, and before the assault allegedly occurred (claiming late 1970s or early 1971), he received an Article 15, the circumstances surrounding which are unclear.  In February 1970, he was screened for a promotion, for which he was eventually determined not the best qualified.  He arrived in Okinawa in March 1971 and made interim trips to Subic Bay, Philippines, before leaving.  As well, he participated in combat support operations in the contingent waters of Vietnam for 6 days in May and June 1971.  

Although the STRs confirm a September 1971 eye injury while at Camp Hansen in Okinawa, as alleged (laceration over his left eyebrow), they do not establish that he sustained the cut from the alleged beating in Okinawa.  During the treatment visit, he did not discuss its origin.

According to post-service VA and private treatment records, the Veteran first received treatment for mental health-related complaints, diagnosed as major depression, anxiety and various personality disorders (the latter not considered diseases or injuries for VA purposes, see 38 C.F.R. §§ 3.303(c), 4.127, in the 1980s.  And during his treatment visits, no medical professional attributed these complaints to his service.  Rather, in the early 2000s, only after filing a claim, he began reporting the in-service sexual assault and, then, medical professionals, including an October 2011 VA examiner, began diagnosing PTSD and linking the symptoms to the assault.  No medical professional has linked the PTSD also to the alleged beating in Okinawa or to any combat support in which the Veteran engaged off the waters of Vietnam.  As well, no medical professional has linked any of the Veteran's other psychiatric disorders, including major depression and anxiety, to his service.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (requiring that VA adjudicators consider all mental disorder diagnoses that have been made, even if the claim originated as just instead for PTSD specifically, because a layman claimant is not competent to determine exactly what mental disorder he has).


Other post-service treatment records call into question the Veteran's credibility, tending to hinder acceptance of his statements, alone, as verification of the alleged assault.  In April 2009, as an example, a medical professional noted that the Veteran had provided very contradictory information regarding his service, first reporting that he had served in Vietnam (which, according to the lay statements above, he also reported to friends), then later reporting that he never had boots on Vietnam soil, meaning on the landmass.  In addition, during the course of this appeal, he altered the details of the alleged sexual assault, indicating at one point that he was forced to perform oral sex on the alleged rapist.

Nevertheless, so all of that notwithstanding, the precedent case law makes clear that - if a claim for PTSD is predicated on an alleged personal (sexual) assault - the provisions in M21-1, Part III, 5.14(c), which address these type claims, are substantive rules that are the equivalent of VA regulations and are binding on VA.  See YR v. West, 11 Vet. App. 393, 398-99 (1998); Patton, 12 Vet. App. at 272.  Also, in these cases specifically involving claimed personal or sexual assault, the existence of a stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107(b).  See, too, 38 C.F.R. § 3.102.  See also YR, 11 Vet. App. at 399; and Patton, 12 Vet. App. at 279-280.  Furthermore, the Court clarified in YR and Patton that the general rule discussed in Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996), that after-the-fact medical nexus evidence cannot establish the occurrence of the claimed in-service stressor, does not apply to PTSD claims based on personal/sexual assault.

For these reasons, the Board is granting this claim for PTSD on basis that it is the result of an alleged personal/sexual assault that at least some of the examiners who have had occasion to evaluate the Veteran have determined likely occurred and, therefore, is reason he now has this disorder.  The fact that he went many years before reporting the sexual assault does not necessarily undermine his credibility, since as mentioned a sexual assault is an extremely personal and sensitive issue, so many incidents are not officially reported until years later.  See, e.g., Menegassi v. Shinseki, 638 F.3d 1379, 1383 (Fed. Cir. 2011); Bradford v. Nicholson, 20 Vet. App. 200 (2006).  Additionally, the Board is mindful that a Veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013).


ORDER

Service connection for bilateral (left and right ear) hearing loss is denied.

However, service connection for a psychiatric disorder, including especially PTSD, is granted.


REMAND

The Board regrets the delay that will inevitably result from remanding, rather than immediately deciding, the remaining claims of entitlement to service connection for a disability manifested as vision impairment, including myopia, and for a compensable rating for the chalazion of the upper eyelids, but this additional development of these claims is necessary to ensure the record is complete and the Veteran afforded every possible consideration.  

The Veteran has had various problems with his eyes since his service, during which time medical professionals noted decreased and blurry vision, bilateral swelling and pain in the upper and lower lids, a left eye stye, a right eye infection, and recurrent conjunctivitis in the right eye.  He alleges that he has continued to experience the same eye symptoms as well as itchy eyelids and burning, itchy and watery eyes since his service.  

Less than a month after discharge from service, a medical professional diagnosed masses in both of the Veteran's upper eyelids.  Based on this diagnosis, the RO granted the Veteran service connection for chalazion of the upper eyelids and assigned that disability a 0 percent evaluation.  This evaluation has since remained in effect.

Later the Veteran filed a claim for service connection for visual impairment, which the RO denied on multiple occasions on the basis that his visually-impairing eye problems (not considered part of the service-connected chalazion, bilateral upper eyelids) represented nonservice-connectible refractive errors of the eyes or developmental or congenital conditions.  

Indeed, initially post-service, medical professionals diagnosed eye conditions that are congenital or development in nature or refractive errors of the eye, including myopia and presbyopia, conditions that are not considered diseases or injuries for VA compensation purposes.  See 38 C.F.R. § 3.303(c) (2014).  Recently, however, treatment records show the Veteran has other eye disabilities as well, including chronic conjunctivitis, allergies, cataracts and vision-impairing dermatochalasis (redundant and excessive eyelid skin), any one of which might be related to the eye symptoms and conditions noted during his service or part and parcel of the service-connected bilateral eye disability on appeal.  To date, VA has not obtained a medical opinion on this matter, which contemplates all existing eye disabilities, particularly the chronic conjunctivitis. 

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Afford the Veteran a VA eye examination for the purpose of determining the etiology of his most-recently diagnosed eye disabilities.  To assist in this critical determination, transfer the claims file to the designated eye examiner for review of the pertinent history and ask that he or she proceed with the following instructions. 

a) Confirm in writing that you reviewed all relevant evidence in the claims file, including the STRs showing decreased and blurry vision, bilateral swelling and pain in the upper and lower lids, a left eye stye, a right eye infection, and recurrent conjunctivitis in the right eye. 

b) Record in detail the Veteran's history of in-service and post-service eye symptoms, including, if appropriate, defective, blurry vision, painful, itchy, burning, watery eyes, and itchy and swollen eyelids.

c) Perform all necessary diagnostic testing and evaluation.

d) Diagnose all eye conditions shown to exist or that were noted in treatment records during the course of this appeal, including, if appropriate, chronic conjunctivitis, allergies, cataracts and dermatochalasis.  

e) Focusing on each eye diagnosis individually, indicate whether the condition is congenital or developmental in nature or a refractive error.  

f) For each developmental eye condition, opine whether it was aggravated during the Veteran's service.

g) For each congenital eye defect, opine whether it was subject to superimposed injury or disease during his service that has resulted in additional disability apart from the defect.  

h) For all other eye conditions, opine whether each is related to or the result of the Veteran's active service, including the documented in-service eye problems, or the service-connected chalazion, bilateral upper eyelids.

i) If not, opine whether any such condition is aggravated by the service-connected chalazion, bilateral upper eyelids.  

j) Indicate whether the Veteran's conjunctivitis and allergies are chronic and initially manifested during active service.

k) After identifying all service-related eye disabilities and determining whether they are part of the Veteran's service-connected chalazion, bilateral upper eyelids, evaluate their severity.

l) Specifically indicate whether and to what extent the service-connected chalazion, bilateral upper eyelids, is affecting the Veteran's skin (he claims painful, itchy, swollen eyelids).  

m) Provide explanatory rationale for all opinions expressed, if necessary citing to specific evidence in the file that supports the conclusions.

2.  Review the examination report to ensure it is responsive to the questions asked.  If it is not, return it to the examiner for all necessary additional information.

3.  Then readjudicate these remanded claims in light of this and all other additional evidence in the physical and electronic claims files.  In so doing, consider all vision-impairing eye disabilities, not just myopia.  Also consider whether the Veteran's service-connected chalazion, bilateral upper eyelids, may be rated by analogy to scars.  If either benefit sought continues to be denied, send the Veteran and his representative a supplemental statement of the case and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these remanded claims.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


